PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/286,732
Filing Date: 6 Oct 2016
Appellant(s): GU et al.



__________________
Zhiwei Zou (Reg. 66,041)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/07/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Primary Rejection of Claims: (Non-Final pgs. 3-23)
Claims 1, 3, 5-6, 15, 16, 17, 20, 50, and 52-55 were rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. U.S. Patent Application Publication No. 2006/0139257 A1 in view of Chen et al. U.S. Patent Application Publication No. 2017/0047010 A1 in view of Kim et al. U.S. Patent Application Publication No. 2015/0022508 A1 in view of Nishikawa et al. U.S. Patent Application Publication No. 2017/0186373 A1.
	Secondary Rejection of Claims: (Non-Final pgs. 23-45)
Claim 1, 3, 5-6, 15, 16, 17, 20, 50, and 52-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. U.S. Patent Application Publication No. 2006/0139257 A1 in view of Chen et al. U.S. Patent Application Publication No. 2017/0047010 A1 in view of Shin U.S. Patent Application Publication No. 2005/0264496 A1 in view of Kim et al. U.S. Patent Application Publication No. 2015/0022508 A1 in view of Nishikawa et al. U.S. Patent Application Publication No. 2017/0186373 A1.

NEW GROUNDS OF REJECTION
NONE.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  NONE.

(2) Response to Argument

Please Note the Following for reference: 
Most recent Non-Final Rejection dated 07/21/2021 - (hereinafter “Non-Final”)
Appeal Brief Filed date 12/07/2021 - (hereinafter “Brief”)
Kwak et al. U.S. Patent Application Publication No. 2006/0139257 A1 - (hereinafter “Kwak”)
Chen et al. U.S. Patent Application Publication No. 2017/0047010 A1- (hereinafter “Chen”)
Shin U.S. Patent Application Publication No. 2005/0264496 A1 - (hereinafter “Shin”)
Kim et al. U.S. Patent Application Publication No. 2015/0022508 A1 - (hereinafter “Kim”)
Nishikawa et al. U.S. Patent Application Publication No. 2017/0186373 A1- (hereinafter “Nishikawa”)

The Examiner respectfully notes for the record 37 C.F.R. § 41.37(c)(1)(vii) (2007). “(vii) Argument. The contentions of appellant with respect to each ground of rejection presented for review in paragraph (c)(1)(vi) of this section, and the basis therefor, with citations of the statutes, regulations, authorities, and parts of the record relied on. Any arguments or authorities not included in the brief or a reply brief filed pursuant to § 41.41 will be refused consideration by the Board, unless good cause is shown.” This section requires Appellants to put forward a complete argument. Any bases for asserting error, whether factual or legal, that are not raised in the principal brief should be waived. A reply brief is not an opportunity to make arguments that could have been made during prosecution, but were not. Nor is the reply brief an opportunity to make arguments that could have been made in the principal brief on appeal to rebut the Examiner’s rejections, but were not. See the informative decision Ex parte Borden, 2008-004312 (Jan. 7, 2010) [waiver of arguments].
	If Appellant failed to present arguments on a particular rejection, The Board will not unilaterally review those uncontested aspects of the rejection. See Ex parte Frye, 94 USPQ2d 1072, 1075 (BPAI 2010) (precedential); Hyatt v. Dudas, 551 F.3d 1307, 1313—14 (Fed. Cir. 2008) (the Board may treat arguments Appellant failed to make for a given ground of rejection as waived).
	Appellants have the burden on appeal to the Board to demonstrate error in the Examiner's position. See In re Kahn, 441 F.3d 977,985-86 (Fed. Cir. 2006).
	Rule 41.37 “require[s] more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.” In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011)
	Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)

A. The Board should reverse the rejection of claims 1, 3, 5-6, 15-17, 20, 50 and 52-55 under 35 U.S.C. § 103 because a prima facie case of obviousness cannot be established based on Kwak, Chen, Kim, Nishikawa, Cok, Park, Ohara, and Shin 
	See Pages 8-12 of Brief.
	The Examiner notes that it is not clear why Appellant has brought in “Cok, Park, Ohara” as noted in the heading as these were not used in the primary rejection nor in the alternate rejection of claims 1, 3, 5-6, 15, 16, 17, 20, 50, and 52-55 on pgs. 3 and 23 of the non-final, respectively.
	To be succinct, Appellants contentions with the primary and alternate rejection appears to be that the prior art of Nishikawa fails to teach and/or disclose the claimed invention with regards to the limitation (emphasis added) “the light emitting driver comprises a light emitting circuit and a light emitting control circuit, the light emitting circuit comprises k first shift registers configured to provide k light emitting signals in response to k first enable signals, and the light emitting control circuit comprises a second shift register configured to provide the light emitting control signal in response to a second enable signal that is a logical disjunction of the k first enable signals” and asserts that “In the instant case, EN2 is an inversion signal of EN1 in Nishikawa. See, e.g., FIG. 12 or FIG. 24 of Nishikawa. It is impossible to obtain EN1 from the logical disjunction of EN2, and vice versa.” . (See Brief pgs. 8-9 and 12)
The Examiner respectfully disagrees.

    PNG
    media_image2.png
    262
    645
    media_image2.png
    Greyscale
	Firstly, it is necessary to explain the term “logical disjunction”. Appellant does not define this term in the specification and thus the Examiner is obligated to give this term the broadest reasonable interpretation. It is appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. See MPEP 2111.01. As the specification does not set forth an express definition of this term, to understand the term “logical disjunction”, the Oxford dictionary was consulted which defines the phrase as “relation or connection of terms in a proposition to express the concept “or”; it is a statement of alternatives (sometimes called “alternation”).” That is to say, in logic, disjunction is a binary connective (∨) classically interpreted as a truth function in which the output is true if at least one of the input sentences (disjuncts) is true, and false otherwise. In classical logic, disjunction (∨) is a binary sentential operator whose interpretation is given by the following truth table shown to the right. As should be noticed in this truth table, the output is always true if at least one of the input sentences (disjuncts) is true, and only false if both are false. In other words, Appellants claim limitation is an OR statement.
	Cited Figure 3 and paragraph [0259], as noted in the Brief (pg. 10) shows a block diagram of a scanning circuit. Shift registers stages SR1-SR4 are only shown for Nishikawa is related to the first embodiment which is generally shown throughout Figures 1-14. Appellant claims that Nishikawa does not provide details of the EN1 or EN2 signal however appears to fail in considering the waveform for Figure 3 circuit shown by Figure 12 until the end of the arguments for this section on pg. 12 stating “In the instant case, EN2 is an inversion signal of EN1 in Nishikawa. See, e.g., FIG. 12 or FIG. 24 of Nishikawa. It is impossible to obtain EN1 from the logical disjunction of EN2, and vice versa.”. It would appear that Appellant is considering the prior art in the correct portions which are all related to the cited portions given by the Examiner in the Non-Final minus the fact that Figure 12 expressly shows the waveform for each enable signal. For convenience this figure will be 
    PNG
    media_image3.png
    542
    767
    media_image3.png
    Greyscale
reproduced below and relevant portions will be marked. As should be apparent in the figure, EN1 and EN2 are provided on opposite schedules during a drive period and individually driven during pause periods. Based upon the definition of “logical disjunction”, the claim limitations are met by each of the indicated instances within the driving/pause periods labeled “T” and “F”. 
Nishikawa to be disclosing a “logical disjunction” of enable signals. 
	In view of the definition and prior art with respect to the limitation “the light emitting control circuit comprises a second shift register configured to provide the light emitting control signal in response to a second enable signal that is a logical disjunction of the k first enable signals”, and Appellants argument that (emphasis added) “Nishikawa does not disclose or suggest EN1 could be a logical disjunction signal of EN2, nor disclose or suggest EN2 could be a logical disjunction signal of EN1.” The Examiner contends that this claim limitation is met by the prior art when either there is an applied first enable signal, an applied second enable signal, both an applied first and second enable signal, OR when both first and second enable signals are not applied based on the definition of “a logical disjunction” (as is indicated in the marked up Figure 12).
	In the Brief on pg. 11 Appellant further asserts that no rationale was made regarding the prior art however based on the fact that Appellant clearly acknowledges the cited portions of Figure 3 and the most relevant paragraph [0293] and further figures in the reference, it’s unclear to the Examiner on how this could be factually true. Examiner further gave rationale for the combination based upon paragraph [0195] of Nishikawa. Please refer to the rejection of the independent claims.
	Further in the Brief on pg. 12 Appellant cites MPEP 2141.02 V and appears to suggest that combination of references teach away from the claimed invention however provides no further evidence to this effect. Examiner notes that, "the prior art’s mere teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. If Appellant failed to present arguments on a particular rejection, The Board will not unilaterally review those uncontested aspects of the rejection. See Ex parte Frye, 94 USPQ2d 1072, 1075 (BPAI 2010) (precedential); Hyatt v. Dudas, 551 F.3d 1307, 1313—14 (Fed. Cir. 2008) (the Board may treat arguments Appellant failed to make for a given ground of rejection as waived).
	Therefore, for the reasons presented above, it is respectfully submitted the rejection of claim 1 should be sustained.

Dependent Claims 3, 3-6, 15-17, 20,30, and 52-35
	See Pages 12-13 of Brief.
	Appellant here again, for at least claims 52 and 55, asserts that the “logic disjunction” of the enable signals are not taught by the prior art of Nishikawa. As detailed above, and for the similar reasons, it is respectfully submitted that Nishikawa does in fact teach these claims. Appellant here has only asserted that Examiner failed to make a prima facie case however the Appellant did not provide any further reasoning and/or rationale as to why the claims would not read on the prior art.

    PNG
    media_image4.png
    451
    377
    media_image4.png
    Greyscale
	Appellant further asserts that the features of claim 53 are not taught. The features of claim 53 are found to be described in at least the drawings of Figure 14 which describes a shift register having “stages” which Appellant calls “flip-flops” within the specification (See [0109] “The first shift register 1402 includes three flip-flops providing the three light emitting signals EM1-1, EM1-2, EM1-3, respectively, in the first set of light emitting signals in response to the enable signal STEl and clock signals CKE1, CKE2 provided by the control logic 104.”). In other words, a flip-flop per Appellants specification is readily known in the art as a “stage” similar to the stages SR1-SR4 of Figure 3 in the prior art. Examiner cited [0260] and underlined relevant terminology in the paragraph for which this was equated thus Examiner has provided sufficient evidence. Appellant here again has only asserted that Examiner failed to make a prima facie case but did not provide any further reasoning and/or rationale as to why the claims would not read on the prior art only making blanket assertions that The Examiner failed to provide evidence.
	Appellant provides no further discussion regarding the remaining depending claims mentioned in the heading. If Appellant failed to present arguments on a particular rejection, The Board will not unilaterally review those uncontested aspects of the rejection. See Ex parte Frye, 94 USPQ2d 1072, 1075 (BPAI 2010) (precedential); Hyatt v. Dudas, 551 F.3d 1307, 1313—14 (Fed. Cir. 2008) (the Board may treat arguments Appellant failed to make for a given ground of rejection as waived).
	Therefore, for the reasons presented above, it is respectfully submitted the rejection of dependent Claims 3, 3-6, 15-17, 20,30, and 52-35 should be sustained.
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Michael J Jansen II/Primary Examiner, Art Unit 2626                                                                                                                                                                                                        
Conferees:
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        3/3/2022

	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.